DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 and 3/30/2021 are being acknowledged and considered by the examiner.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (U.S. Pat. App. Pub. No. 2011/0227182).
Aoki discloses, as shown in Figures 4A & 8A, a solid-state image sensor with
(1); (19); (20) a first metallic line (107) provided above a substrate (102) and extending in a first direction with a first width; 

a dummy metallic line (112) arranged adjacently to the at least one second metallic line (106), connected to the first metallic line (113), and extending in the second direction from the first metallic line (107) while not electrically connected to lines other than the first metallic line (107) (see Figure 4A); 
(2) wherein copper is used as the first and second metallic lines and the dummy metallic line (see [0045]); 
(3) wherein a plurality of the second metallic lines are arrayed on the first metallic line, and the dummy metallic line is adjacent to at least one end of the arrayed second metallic lines (see Figure 4A); 
(4) wherein a plurality of the second metallic lines are arrayed on the first metallic line, and the dummy metallic line is adjacent to at least one end of the arrayed second metallic lines (see Figure 4A); 
(5) wherein the dummy metallic line is adjacent to both ends of the arrayed second metallic lines (see Figure 4A); 
(6) wherein the dummy metallic line is adjacent to both ends of the arrayed second metallic lines (see Figure 4A); 
(7) wherein a width of the dummy metallic line in a direction perpendicular to a longitudinal direction of the dummy metallic line is smaller than a third of a width of the 
(8) wherein a width of the dummy metallic line in a direction perpendicular to a longitudinal direction of the dummy metallic line is smaller than a third of a width of the first metallic line in a direction perpendicular to a longitudinal direction of the first metallic line (see Figure 4A); 
(9) wherein a width of the dummy metallic line in a direction perpendicular to a longitudinal direction of the dummy metallic line is smaller than a third of a width of the first metallic line in a direction perpendicular to a longitudinal direction of the first metallic line (see Figure 4A); 
(10) wherein a length of the dummy metallic line in a longitudinal direction thereof is larger than a width of the dummy metallic line (see Figure 4A); 
(11) wherein a length of the dummy metallic line in a longitudinal direction thereof is larger than a width of the dummy metallic line (see Figure 4A); 
(12) wherein a length of the dummy metallic line in a longitudinal direction thereof is larger than a width of the dummy metallic line (see Figure 4A); 
(16) wherein a length of the dummy metallic line in a longitudinal direction thereof is equal to or less than a length of the second metallic line in a longitudinal direction thereof (see Figure 4A); 
(17) wherein a length of the dummy metallic line in a longitudinal direction thereof is equal to or less than a length of the second metallic line in a longitudinal direction thereof (see Figure 4A); 
(18) wherein a length of the dummy metallic line in a longitudinal direction thereof is equal to or less than a length of the second metallic line in a longitudinal direction thereof (see Figure 4A).

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Pat. App. Pub. No. 2020/0365514).
Yang discloses, as displayed in Figure 4B, a semiconductor structure having
(1); (19; (20) a first metallic line (AP/222) provided above a substrate (110) and extending in a first direction with a first width; 
at least one second metallic line (330) connected to the first metallic line (AP/222) and extending in a second direction from the first metallic line (AP/222) with a second width that is smaller than the first width; and 
a dummy metallic line (454) arranged adjacently to the at least one second metallic line (330), connected to the first metallic line (222), and extending in the second direction from the first metallic line (AP/222) while not electrically connected to lines other than the first metallic line (AP/222) (see Figure 4B); 
(2) wherein copper is used as the first and second metallic lines and the dummy metallic line (see Figure 4B); 
(3) wherein a plurality of the second metallic lines are arrayed on the first metallic line, and the dummy metallic line is adjacent to at least one end of the arrayed second metallic lines (see Figure 4B); 
(4) wherein a plurality of the second metallic lines are arrayed on the first metallic line, and the dummy metallic line is adjacent to at least one end of the arrayed second metallic lines (see Figure 4B); 
(5) wherein the dummy metallic line is adjacent to both ends of the arrayed second metallic lines (see Figure 4B); 
(6) wherein the dummy metallic line is adjacent to both ends of the arrayed second metallic lines (see Figure 4B); 
(7) wherein a width of the dummy metallic line in a direction perpendicular to a longitudinal direction of the dummy metallic line is smaller than a third of a width of the first metallic line in a direction perpendicular to a longitudinal direction of the first metallic line (see Figure 4B); 
(8) wherein a width of the dummy metallic line in a direction perpendicular to a longitudinal direction of the dummy metallic line is smaller than a third of a width of the first metallic line in a direction perpendicular to a longitudinal direction of the first metallic line (see Figure 4B); 
(9) wherein a width of the dummy metallic line in a direction perpendicular to a longitudinal direction of the dummy metallic line is smaller than a third of a width of the first metallic line in a direction perpendicular to a longitudinal direction of the first metallic line (see Figure 4B); 
(10) wherein a length of the dummy metallic line in a longitudinal direction thereof is larger than a width of the dummy metallic line (see Figure 4B); 
(11) wherein a length of the dummy metallic line in a longitudinal direction thereof is larger than a width of the dummy metallic line (see Figure 4B); 
(12) wherein a length of the dummy metallic line in a longitudinal direction thereof is larger than a width of the dummy metallic line (see Figure 4B); 
(16) wherein a length of the dummy metallic line in a longitudinal direction thereof is equal to or less than a length of the second metallic line in a longitudinal direction thereof (see Figure 4B); 
(17) wherein a length of the dummy metallic line in a longitudinal direction thereof is equal to or less than a length of the second metallic line in a longitudinal direction thereof (see Figure 4B); 
(18) wherein a length of the dummy metallic line in a longitudinal direction thereof is equal to or less than a length of the second metallic line in a longitudinal direction thereof (see Figure 4B). 

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (U.S. Pat. App. Pub. No. 2011/0227182) OR Yang et al. (U.S. Pat. App. Pub. No. 2020/0365514).
Aoki OR Yang teaches the above outlined features except for wherein an interval between the second metallic line and the dummy metallic line is equal to or less than 500nm; wherein the width of the second metallic line and a width of the dummy metallic line are equal to or less than 500nm; wherein a length of the dummy metallic line in a longitudinal direction thereof is equal to or more than 2 micrometers.  However, wherein an interval between the second metallic line and the dummy metallic line is equal to or less than 500nm; wherein the width of the second metallic line and a width of the dummy metallic line are equal to or less than 500nm; wherein a length of the dummy metallic line in a longitudinal direction thereof is equal to or more than 2 micrometers are considered to be obvious.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Aoki OR Yang since it has been held that where the general conditions of a claim are disclosed in the prior ad, discovering the optimum or workable ranges involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the ranges claimed. In re Aller, 105 USPQ 233 (see MPEP 2144.05).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.